Reason for Allowance

Claims 1-4, 6-7, 9-15, 17-18, 20-35, 37-38 and 40-43 are pending.

The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The affidavit filed on 9/24/2021 under 37 CFR 1.131(a) is sufficient to overcome the Okumura (2008/0189367) reference.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Borden et al., U.S. No. 2004/0111479) does not teach nor suggest in detail “a responsive chat or voice message type communication responsive to the received chat or voice message type communication using an artificial intelligence module configured to determine the responsive chat or voice message type communication; and automatically send to said first device said determined responsive chat or voice message type communication to simulate conversation between a second person and the first person.” in combination with all the elements of each independent claim as argued by Applicant (see pages 12-13 of applicant’s argument dated 9/24/2021).   So as indicated by the above statements, Applicant’s arguments have 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowed Claims
	Claims 1-4, 6-7, 9-15, 17-18, 20-35, 37-38 and 40-43 are allowed (renumbered 1-37).

Cancelled claims
	Claims 5, 8, 16, 19, 36 and 39 are cancelled without prejudice or disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 11am-8pm ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
12/17/2021

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447